Bleckley, Chief Justice.
1. The act in question is found in the Acts of 1882-3, p. 548. The title is as follows: “ An act to prohibit the sale of alcoholic, spirituous or malt liquors or intoxicating bitters in the county of Monroe, after submitting the same to the qualified voters of said county, to provide a penalty, and for other purposes.” The enacting clause prescribing a penalty reads thus: “That should a majority of the votes cast at said election have upon them the words ‘ against the sale of liquor,’ then and in that event the provisions of this act shall go into effect on the first day of January, 1883, and on and after that day it shall not be lawful for any person or persons to sell, directly or indirectly, any alcoholic, spirituous or malt liquors or intoxicating bitters in any quantity in said county of Monroe, and any person violating the provisions of this act shall be deemed guilty of a misdemeanor, and upon conviction shall be *230punished as described in section 4310 of the Code of Georgia.” A preceding clause declares: “That an election shall be held in the county of Monroe on Thursday, the twenty-first day of December, 1882, to determine whether intoxicating liquors shall any longer be sold in said county.” There can be no doubt that the phrase “ intoxicating liquors ” embraces all the liquors mentioned, first in the title, and then in the penalty clause of the act. If it be capable of embracing more, as well as these, the act is not vitiated thereby, for it shows on its face that the legislature did not intend the phrase to include any but the liquors specially enumerated. Taking the whole act together, no court could rationally hold that the legislature meant to prohibit the sale of any liquor not comprehended in the description, alcoholic, spirituous, malt liquors or intoxicating bitters. Moreover, we doubt whether, considering the wide range of the word “ alcoholic,” any intoxicating liquor used as a beverage lies outside of this enumeration. Alcohol is understood to be the intoxicating principle in all liquors capable of producing intoxication; and rather than declare a statute unconstitutional for want of conformity to its title, the adjective “ alcoholic ” might, perhaps, be construed as synonymous or coextensive with the adjective “intoxicating.” But granting that “ intoxicating ” is broader than “ alcoholic,” it is not, as used in this statute, broader than this and all the other descriptive words combined. The result is, that nothing in the body of the act is substantially different from what is contained in the title.
2. The act is a special law, but it in nowise varies the prior general law touching the granting of licenses to retail spirituous liquors. The special law prohibits sales in Monroe county altogether, or provides for it; the general law, as contained in section 1419 of the *231•code, relates to regulating sales, or making them lawful •on certain conditions. Special local option laws could be constitutionally enacted in this State until a general local option law was passed, which was done later.
3. The indictment charged the sale of “ a quantity of whisky and intoxicating liquor.” Fairly construed, the evidence failed to show the sale of any whisky, but did show the sale of rice beer. What is rice beer, and what is its effect when taken -into the human stomach ? The •evidence as brought here throws no light upon these questions. Rice beer is not shown to be a malt liquor, nor is it shown to be intoxicating. In the present state of public information, courts cannot notice judicially that it is one or the other. Some beverages, such as whisky, brandy, etc., are in such common and notorious use as intoxicants that no proof is requisite to stamp them with this character; but rice beer is comparatively ■a rare liquor. Whether it will produce intoxication or not ought to be proved. Were it shown to be a malt liquor, this would suffice; but the evidence is silent both .as to how it is produced and what effect attends its use. Without at least some slight evidence tending to give it ■character, the jury could not rightly treat it as a prohibited article of sale. The question was one of fact for the jury to decide, and they have decided it adversely to the accused without any evidence to guide them. For this reason alone, the court erred in not granting .a new trial. Judgment reversed.